Citation Nr: 0947298	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  08-27 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a hernia, post-
operative.

3.  Entitlement to service connection for kidney stones, 
post-operative.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to March 
1974.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an March 2008 rating decision by the RO.  

In October 2009, during the course of the appeal, the Veteran 
had a video conference with the Acting Veterans Law Judge 
whose signature appears at the end of this decision.  

During his hearing, the Veteran raised contentions to the 
effect that service connection was warranted for erectile 
dysfunction and residual stress and depression; an abdominal 
disorder; a disorder, manifested by bleeding gums; a 
nighttime respiratory disorder; a sinus disorder; an eye 
disorder; and a urinary disorder, manifested by blood in his 
urine.  The Veteran also raised contentions to the effect 
that his exposure to Agent Orange in Vietnam caused his son 
to be born six months prematurely and to later develop a eye 
disorder and gastrointestinal problems, including a disorder 
of the colon.  In addition, the Veteran stated that his 
exposure to Agent Orange caused his granddaughter to be born 
as a blue baby and that it caused his grandson to develop eye 
problems.  Accordingly, he maintained that compensation was 
warranted for those disorders.  Those claims have not been 
certified to the Board on appeal nor have they otherwise been 
developed for appellate purposes.  Therefore, the Board has 
no jurisdiction over those claims, and they will not be 
considered below.  38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2009); 38 C.F.R. § 20.101 (2009).  They are, however, 
referred to the RO for appropriate action.

FINDINGS OF FACT

1.  The Veteran's hypertension was first manifested many 
years after service, and the preponderance of the evidence 
shows that it is unrelated to any event in service, including 
the Veteran's exposure to Agent Orange.

2.  The Veteran's claimed hernia, post-operative, was first 
manifested many years after service, and the preponderance of 
the evidence shows that it is unrelated thereto.

3.  The Veteran's left ureteral stone, post-operative, was 
first manifested many years after service, and the 
preponderance of the evidence shows that it is unrelated to 
any event in service, including the Veteran's exposure to 
Agent Orange.


CONCLUSIONS OF LAW

1.  Hypertension is not the result of disease or injury 
incurred in or aggravated by service, nor may it be presumed 
to be the result of any event in service, including Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1116, 5103, 5103A (West 2002 and Supp. 2009) ; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2009).

2.  A hernia, post-operative, is not the result of disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A (West 2002 and Supp. 2009) ; 38 C.F.R. 
§§ 3.159, 3.303 (2009).

3.  A left ureteral stone, post-operative, is not the result 
of disease or injury incurred in or aggravated by service, 
nor may it be presumed to be the result of any event in 
service, including Agent Orange exposure.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A (West 2002 and 
Supp. 2009) ; 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist him in the development of the issues of 
entitlement to service connection for hypertension, a hernia, 
or a kidney stone.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  After reviewing the record, the Board finds that VA 
has met that duty.

In September 2007, VA received the Veteran's claims, and 
there is no issue as to providing an appropriate application 
form or completeness of the application for service 
connection or for an increased rating. 

Following the receipt of that application, VA notified the 
Veteran of the information and evidence necessary to 
substantiate and complete his claims, including the evidence 
to be provided by the Veteran, and notice of the evidence VA 
would attempt to obtain.  VA informed him of the criteria for 
service connection and set forth the criteria, generally, for 
rating service-connected disabilities and for assigning 
effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to 
assist him in obtaining identified and available evidence 
necessary to substantiate his claim.  That duty requires VA 
to make reasonable efforts to obtain relevant records 
(including private records) that the Veteran adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty 
to assist is not a one-way street.  Olsen v. Principi, 3 Vet. 
App. 480 (1992).  It is the Veteran's responsibility to 
present and support his claim.  38 U.S.C.A. § 5103 (West 2002 
and Supp. 2009).  

In this case, VA obtained or ensured the presence of the 
Veteran's service treatment records, as well as records 
reflecting his treatment by private health care providers 
after service.  In October 2009, the Veteran had a video 
conference with the undersigned Acting Veterans Law Judge, 
and a transcript of that conference has been associated with 
the claims folder.  

The Board acknowledges that the Veteran has not been afforded 
a VA medical examination.  However, the Board finds that a VA 
examination is not necessary in order to decide these claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, 
the Court held that in disability compensation claims, the 
Secretary must provide a VA medical examination when there 
is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Id. at 81.  In 
Duenas, the Court held that a VA examination is necessary 
when the record: (1) contains competent evidence that the 
Veteran has persistent or recurrent symptoms of the claimed 
disability and (2) indicate that those symptoms may be 
associated with his active military service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for these claimed disabilities.  
Further, the Board finds that there is no credible evidence 
of in-service manifestations, continuity of symptoms since 
service, and no competent evidence otherwise showing that the 
claimed disabilities were incurred in service.  Because some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim of entitlement to 
service connection and because a post-service medical 
examination could not provide evidence of such past events, a 
medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease.  See 38 C.F.R. § 3.159(c)(4)(i).  
For the reasons stated, a VA medical examination is not 
warranted.

In sum, the Veteran has been afforded a meaningful 
opportunity to participate in the development of his appeal.  
He has not identified any outstanding evidence which could 
support his claim; and there is no evidence of any VA error 
in notifying or assisting the Veteran that could result in 
prejudice to him or that could otherwise affect the essential 
fairness of the adjudication.  Accordingly, the Board will 
proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110.  Generally, the evidence must show (1) 
the existence of a current disability; (2) the existence of 
the disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b). 

For certain disabilities, such as hypertension and calculi of 
the kidney (kidney stones), service connection may be 
presumed when such disabilities are shown to a degree of 10 
percent or more within one year of the Veteran's discharge 
from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Such a presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307.  

In addition, service connection may be presumed when the 
Secretary of VA determines that a particular disability is 
the result of inservice exposure to herbicides, such as Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  

A presumption of service connection for a particular 
disability based on exposure to Agent Orange does not attach, 
unless specifically so determined by the Secretary of VA.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  
However, the law does not preclude a veteran from 
establishing service connection with proof of direct 
causation.  See Brock v. Brown, 10 Vet. App. 155 (1997).  
Indeed, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Hypertension

The Factual Background

During his March 1971 service entrance examination, the 
Veteran denied that he then had, or had ever had, high or low 
blood pressure.  His blood pressure was 138/80.  

On a questionnaire, completed for the Dental Service in July 
1971, the Veteran denied ever having had heart trouble or 
high blood pressure.

During a periodic examination in July 1973, the Veteran's 
blood pressure was 124/80.

During his February 1974 service separation examination, the 
Veteran's blood pressure was 125/80.

Records from St. Vincent Health System, dated in August 2007, 
show that the Veteran had hypertension.

In an August 2007 document, the VA Compensation and Pension 
Service noted that the Institute of Medicine (IOM) of the 
National Academies recently published its biennial update, 
entitled Veterans and Agent Orange:  Update 2006.  The IOM 
reportedly found only limited or suggestive evidence of an 
association between exposure to Agent Orange and the 
subsequent development of hypertension.  It was noted that 
the Secretary of VA had to determine whether a presumption of 
service connection was warranted, and if so, VA would have to 
propose appropriate regulations.  If not, it was noted that 
VA would publish notice to that effect in the Federal 
Register.  

In letters, dated in August 2008, Greg Smart, M.D., reported 
that the Veteran had been followed in his clinic since 1987 
and that he had first been diagnosed with hypertension on 
December 4, 1997.  

In May 2009, Dr. Smart reported the Veteran's blood pressure 
readings from March 1987 through December 2007.  

In August 2009, Dr. Smart reported the Veteran's contentions 
that he had some complications, possibly secondary to Agent 
Orange.  The Veteran reported that he had had hypertension 
prior to his 1987 treatment by Dr. Smart.  Dr. Smart stated 
that he did not have records of the Veteran's blood pressure 
readings prior to March 1987.

Analysis

During his video conference with the undersigned Acting 
Veterans Law Judge, the Veteran contended that his 
hypertension was primarily the result his exposure to Agent 
Orange in the Republic of Vietnam.  Therefore, he maintained 
that service connection for hypertension was warranted.  

After carefully considering the Veteran's claim in light of 
the record and the applicable law, the Board is of the 
opinion that the preponderance of the evidence is against his 
claim for service connection for hypertension.  Accordingly, 
the appeal will be denied.  

A review of the evidence discloses that the Veteran's 
hypertension was initially manifested in the December 1997, 
many years after his separation from service.  Although the 
Veteran contends that he was treated for hypertension prior 
to 1987, he has not provided any information or evidence to 
support those contentions.  Absent such evidence, service 
connection is not warranted for hypertension on a direct 
basis.  

The primary thrust of the Veteran's contentions is that his 
hypertension is the result of his exposure to Agent Orange in 
the Republic of Vietnam.  By virtue of his service in the 
Republic of Vietnam, the Veteran is presumed to have had such 
exposure.  38 C.F.R. § 3.307(a)(6)(iii).  Therefore, he may 
take advantage of the presumptions regarding associated 
diseases.  38 C.F.R. § 3.309(3).

The presumptive diseases are selected by VA based on periodic 
review and evaluation by the National Academy of Sciences 
(NAS) of the available scientific evidence regarding 
associations between diseases and exposure to dioxin and 
other chemical compounds in herbicides.  See Agent Orange 
Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 
1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 
425.  A disease is considered presumptively associated with 
herbicide exposure, such as Agent Orange, if there is a 
positive statistical association shown by analysis of medical 
and scientific evidence; an association is considered 
positive if the credible evidence for the association is 
equal to or outweighs the credible evidence against the 
association. See 38 U.S.C.A. § 1116(b); 38 C.F.R. 
§ 1.17(d)(1).

NAS published its initial findings in 1993, and then, 
beginning in 1996, has published biennial reviews.  After 
reviewing the NAS findings and other information, VA has 
periodically updated its regulations.  In addition, VA has 
published notice, in the Federal Register, of diseases 
determined to be not associated with exposure to herbicide 
agents on several occasions, most recently in June 2007.  See 
72 FR 32395-32407 (June 12, 2007).  At that time, the 
question of circulatory disorders, to include hypertension, 
was addressed.  The VA Secretary found that the credible 
evidence against an association between herbicide exposure 
and circulatory disorders outweighed the credible evidence 
for such an association.  Consequently, he determined that a 
positive association did not exist between hypertension and 
exposure to Agent Orange.  Id., at 32405.

Despite the fact that hypertension is not presumed to be the 
result of exposure to Agent Orange, the Veteran may establish 
service connection based on exposure to Agent Orange with 
proof of direct causation.  38 C.F.R. § 3.303(d); see Stefl 
v. Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange). However, the Veteran has not 
provided any competent evidence in that regard.  Accordingly, 
the weight of the evidence is against Agent Orange as a 
causal agent in the development of the Veteran's 
hypertension.

Because there is no competent evidence of hypertension in 
service or during the first year after the Veteran's 
separation from service, and because there is no competent 
evidence of a nexus between the Veteran's hypertension and 
any event in service, including his exposure to Agent Orange, 
the Veteran does not meet the criteria for service 
connection.  Accordingly, service connection for hypertension 
is not warranted, and the appeal is denied.

The Hernia

The Factual Background

During his March 1971 service entrance examination, the 
Veteran denied that he then had, or had ever had, a rupture 
or hernia.  The examination of his abdomen and viscera was 
normal and there was no evidence of a hernia.  His service 
treatment records and the reports of a periodic examination 
in July 1973 and his service separation examination in 
February 1974 are similarly negative.

In June 2007, the Veteran was treated for a left ureteral 
stone.  Clinical records associated with that treatment show 
that in 1977, he had undergone surgery to repair a hernia.



Analysis

During his video conference, the Veteran contended that his 
hernia was primarily the result of performing duties as a 
supply man in service.  Therefore, he maintains that service 
connection is warranted.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is also against that claim.  
Accordingly, that appeal will be denied.  

A review of the Veteran's service treatment records and 
examination reports is negative for any complaints or 
clinical findings of a hernia.  Such a disorder was first 
identified by history during treatment for a left ureteral 
stone in 2007.  It was noted that he had undergone hernia 
repair in 1977, a date which essentially comports with his 
video conference testimony that the hernia had been diagnosed 
in 1976.

Although the Veteran performed duties as a supply man in 
service, there is no competent evidence of record which 
suggests that such duties resulted in a hernia several years 
after service.  Moreover, there is no competent evidence of 
record that he currently has a hernia.  In any event, absent 
competent evidence of a hernia in service or of a nexus 
between his reported hernia and an event in service, the 
Veteran does not meet the criteria for service connection.  
Accordingly, service connection for a hernia is not 
warranted, and the appeal is denied.

Kidney Stones

The Factual Background

The Veteran's service treatment records are negative for any 
complaints or clinical findings of a kidney stone.  

During his March 1971 service entrance examination, the 
Veteran denied that he then had, or had ever had, a kidney 
stone or blood in his urine.  The examination of his 
genitourinary system was normal.  During a periodic 
examination in July 1973 and during his service separation 
examination in February 1974, his genitourinary system was 
also found to be normal.  

In June 2007, the Veteran was treated by Dr. Smart for 
complaints of blood in his urine and some left lower back 
pain.  A CT of the abdomen and pelvis revealed a left 
ureteral stone for which he underwent lithotripsy.  
Associated clinical records show that it was the Veteran's 
first stone.

Analysis

During his video conference with the undersigned Acting 
Veterans Law Judge, the Veteran contended that his kidney 
stone was primarily the result his exposure to Agent Orange 
in the Republic of Vietnam.  Therefore, he maintained that 
service connection was warranted.  However, after carefully 
considering the Veteran's claim in light of the record and 
the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's kidney 
stone was first manifested in the June 2007, many years after 
his separation from service; and there is no competent 
evidence that it is in any way related directly to service.  
Moreover, there is no competent evidence of record that it is 
in any way related to his exposure to Agent Orange in the 
Republic of Vietnam.  It is not on the list of diseases which 
are presumed to be the result of such exposure, and he has 
not provided any competent evidence that it is related to 
such exposure  38 C.F.R. §§ 3.303(d), 3.309(e); Stefl.  
Accordingly, the weight of the evidence is against Agent 
Orange as a causal agent in the development of the Veteran's 
kidney stone.

Because there is no competent evidence of a kidney stone in 
service or during the first year after the Veteran's 
separation from service, and because there is no competent 
evidence of a nexus between the Veteran's kidney stone and 
any event in service, including his exposure to Agent Orange, 
the Veteran does not meet the criteria for service 
connection.  Accordingly, service connection for a kidney 
stone is not warranted, and the appeal is denied.
Additional Considerations

In arriving at these decisions, the Board finds that the only 
reports of a nexus between the Veteran's hypertension, 
hernia, and ureteral stone, come from the Veteran.  The Board 
acknowledges that the veteran is competent to report his 
symptoms and when they occurred.  As a layman, however, he is 
only qualified to report on matters which are capable of lay 
observation, such as his symptoms.  He is not qualified to 
render opinions which require medical expertise, such as the 
diagnosis of those symptoms or the cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, his opinion, without more, 
cannot be considered probative evidence of service 
connection.  38 C.F.R. § 3.159(a).  

The Board has also considered the doctrine of reasonable 
doubt.  However, that doctrine is only invoked where there is 
an approximate balance of evidence which neither proves nor 
disproves a particular claim.  In this case, the 
preponderance of the evidence is against each of the 
Veteran's claims.  Therefore, the doctrine of reasonable 
doubt is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102. 




ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a hernia, post-
operative is denied.

Entitlement to service connection for kidney stones, post-
operative is denied.



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


